Interim Decision #1876

MATTER

or SCIIONFELD

In SECTION 228 Proceedings
A-11870415-6
Decidedly Aeting Regional Coanatiseioner May 26,1984

Applicants who do not have, and have never established, an actual residence in
this country having been physically present in the United States less than 2
months during a 4-year period following their admission for permanent residence in April 1980 are ineligible for permits to reenter the United States under
section 228, Immigration and Nationality Act, since their proposed departure
Is not temporary within the meaning of the statute.

The District Director, Miami, Florida, has denied these applications on the basis that further residence abroad could not be considered temporary. Appeal has been taken to the Regional
Commissioner.
The applicants are a 40-year-old married alien and her 14-year-old
con. Both entered the United States at Miami, Florida, on April 8,
1960, with immigrant visas issued at Caracas, Venezuela, charging
them against the Czechoslovakian quota. Both were of Israeli
nationality.

On April 22, 1960, within three weeks of their admission, both filed
Applications for Permits to Reenter the United States, showing departure date of April 26, 1960, the reason being for the mother to
liquidate a business. Permits were granted to May 4, 1961. On April
5, 1961, both applied for extensions which were granted to May 4, 1962.
On April 14, 1962, both returned to the United States at the port of
New Orleans, Louisiana. On April 17, 1962, three days after their
return, both again filed Applications for Permits to Reenter the United

States, showing proposed departure date as April 21, 1962, which were
granted to April 17, 1963. On March 11, 1963, extensions were applied
for and granted to April 19, 1961. Both returned to the United States
and were admitted at Miami, Florida, on March 21, 1964. On March
23, 1961, two days after this last return, they again filed. Applications
for Permits to Reenter the United States, showing their proposed de-

parture

as March 29, 1964. The District Director at Miami, Florida,
669

Interim Decision #1376
denied the applications on April 2, 1964, and the appeals were filed
with a letter from the applicants stating that because of the political
situation the husband's and father's printing business would require

them to lose 60 per cent of their savings if the business were liquidated
now and stating that they had to wait for a better time to liquidate their
business.
Section 223 of the Immigration and Nationality Act provides for the
issuance of a reentry permit to a lawfully admitted alien who intends
to depart temporarily from the United States. In these cases, the
applicants do not have and never have established an actual residence in
the United States. Their return to the United States on March 21,
1964, was apparently made merely to gain entry within the validity
period of the reentry permit. for the, second time since their arrival

in the United States as quota immigrants. Since they are, in fact, residents of Venezuela, having been physically present in the United
States less than two months during a four-year period, their proposed
departure is not temporary within the meaning of the statute.
ORDER: The decision of the District Director of Miami, Florida,
is affirmed, and the appeals of the appellants are hereby dismissed.

670

